       Case 6:14-cv-00012-DLC Document 336 Filed 06/02/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DEWAYNE BEARCHILD,                                 CV 14–12–H–DLC

                     Plaintiff,

vs.                                                         ORDER

LARRY PASHA,

                     Defendant.

      Before the Court are two motions requesting leave to file documents under

seal. (Docs. 330; 334). The Court will grant the motions.

      Accordingly, IT IS ORDERED that the motion (Docs. 330; 334) are

GRANTED. The parties need not take any additional action. L.R. 5.2(g)(2).

      DATED this 2nd day of June, 2021.




                                        1
